When the deceased made deposits with the trust company, they became the property of the depositary and the relation which sprang up between them *Page 42 
was that of debtor and creditor. The right of the decedent as a depositor was a mere chose in action. More than that, as the account in the trust company was with the decedent as trustee of Husson's will, there was, of course, no clear liability to him individually. The sum owing to him could only be established as the result of an accounting, or by amicable arrangement in lien thereof. Thus, all that the decedent owned in this state at the time of his decease, to put it in its strongest expression, was the right to an equitable accounting with respect to the debt due to him as Husson's trustee. To say that that constituted "property," within the meaning of the act, would be to carry the doctrine of the inheritance tax laws too far for support in law or in reason.
I think the order appealed from should be affirmed, with costs.
O'BRIEN, J., concurs with VANN, J.; ANDREWS, Ch. J., BARTLETT and MARTIN, JJ., concur in result of opinion of VANN, J.; HAIGHT, J., concurs with GRAY, J.
Ordered accordingly.